EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Kaplan on 12/02/21.

The application has been amended as follows: 
Claim 1 line 10 “for adjusting the kink angle” has been changed to --for adjusting a kink angle--
Claim 11 line 2 “lattice piece which is pivotally” has been changed to --lattice piece is pivotally--
Claim 11 line 3 “arranged on the crane body” has been changed to --arranged on a crane body--

Claim Interpretation
It is noted that claim limitations in the present claims invoke 35 USC 112(f).  See Office Action of 08/17/21 for full explanation. 

Drawings
The drawings of 05/01/20 are accepted.  No replacement drawings are required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 1.  Specifically, claim 1 requires a swivel drive for changing a swivel angle or ballast radius; and a kink joint to kink the second lattice piece downwards or backwards in the direction of the crane to reduce the ballast radius, and at least one kink drive for adjusting a kink angle is arranged on the second lattice piece.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 4. Specifically, claim 4 requires a swivel drive for changing a swivel angle or ballast radius; and a kink joint to kink the second lattice piece; sub-elements of the second lattice piece are releasably connectable to each other by a fixing device in the region of a top chord of the second lattice piece.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 5.  Specifically, claim 5 requires a swivel drive for changing a swivel angle or ballast radius; and a kink joint to kink the second lattice piece; wherein a fixing device provides at least one securing bolt for bolting the sections of the corner posts, and a bolt extracting device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/N.L.A/           Examiner, Art Unit 3654        

/SANG K KIM/           Primary Examiner, Art Unit 3654